OPINION & ORDER
Several years following entry of a decree of divorce in the above matter, Appellant Greg Gourneau filed a Complaint for Declaratory Judgment seeking modification of the property provisions of the divorce decree. Appellee Alice Long Hair moved to dismiss the Complaint on the basis that is time barred. Tribal Trial Judge, Richard Jackson granted the Motion and dismissed the Complaint. The Petition for Review is denied. The trial Court gave careful consideration to the matter and we find no reasonable basis for review.
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The petition for review of appeal is denied.